Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 04/12/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-11 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANG et al. (US 2019/0090299 A1, Provisional 62/561096 , filed Sep. 20, 2017, hereinafter Ang-99) in view of Pelletier et al. (US 2020/0059345 A1, Provisional 62/563,440, filed Sep. 26,  hereinafter Pelletier).
Regarding claim 1, Ang-99 discloses, a method comprising: receiving, via a physical downlink control channel (PDCCH) by a wireless device, a downlink control information (DCI) indicating switching from a second bandwidth part (BWP) to a first BWP (see e.g., “a UE may receive a DCI message that includes bandwidth part activation information, and may selectively transition from a first bandwidth part to a second bandwidth part based at least in part on the DCI message”, [0040], provi. [0025] and/or “The base station may transmit control information/data on a physical downlink control channel (PDCCH) in C symbol periods of a subframe, where B may be configurable for each subframe. For example, the base station may transmit a DCI message including a bandwidth part activation or deactivation to trigger a UE to transfer bandwidth parts”, [0081], provi. [0054]) ; and 
transmitting, in response to activating the first BWP based on the DCI, a reference signal received power (RSRP) report for the first BWP (see e.g., “On the uplink, at UE 120, a transmit processor 264 may receive and process data from a data source 262 and control information ( e.g., for reports comprising RSRP, RSSI, RSRQ, CQI, etc.) from controller/processor 280. Transmit processor 264 may also generate reference symbols for one or more reference signals… and transmitted to base station 110”, [0064], provi. [0046]), wherein the RSRP report comprises: a reference signal index indicating a reference signal (see e.g., “at UE 120, a transmit processor 264 may receive and process data from a data source 262 and control information ( e.g., for reports comprising RSRP, RSSI, RSRQ, CQI, etc.) from controller/processor 280. Transmit processor 264 may also generate reference symbols for one or more reference signals… and transmitted to base station 110”, [0064], provi. [0046]); 

In the same field of endeavor, Pelletier discloses a value of an RSRP of the reference signal (see e.g., “A WTRU may be configured to transmit (e.g., autonomously transmit) power measurements or information, for example, upon a change of receiver bandwidth”, [0215], provi. [0215] and/or “For example, a WTRU may be configured to report a reference signal received power (RSRP)…”, [0216], provi. [0216]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99 with Pelletier, in order to generate a channel state information report and transmitting the measurements information and/or the CSI report associated with the second bandwidth configuration to the network entity (see Pelletier, paragraphs [0005]).
Regarding claim 7, Ang-99 and Pelettier combined disclose, after the activating the first BWP based on the DCI, monitoring a first PDCCH on the first BWP (see Ang-99 e.g., “a user equipment for wireless communication may include one or more processors con figured
to monitor, in a first bandwidth part, of a plurality of bandwidth parts, associated with a first monitoring periodicity and in a downlink control channel, for a DCI message. The DCI message may include bandwidth part activation information or bandwidth part activation information and a downlink grant. The DCI may be a user equipment-specific, bandwidth part-specific DCI. The one or more processors may be configured to selectively transition, based at least in part on the DCI message, from the first bandwidth part to a second bandwidth part, of the plurality of bandwidth parts, associated with a second monitoring periodicity that is less than the first monitoring periodicity.”, [0012], provi. [0006]). 
Regarding claim 8, Ang-99 and Pelettier combined disclose, receiving a first DCI via the first PDCCH (see Ang-99 e.g., “The base station may transmit control information/data on a physical downlink control channel (PDCCH) in C symbol periods of a subframe, where B may be configurable for each subframe. For example, the base station may transmit a DCI message including a bandwidth part activation or deactivation to trigger a UE to transfer bandwidth parts…”, [0081], provi. [0054]);
In the same field of endeavor, Pelletier discloses receiving a first transport block, based on the first DCI, via the first BWP (see Pelletier e.g., “In an example, a transport block (TB) may be mapped to portions before and after a tuning gap, e.g., using resource element (RE) puncturing or rate matching to accommodate the tuning gap. The position of a gap within a slot may be indicated by downlink control signaling”, [0104], provi. [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99 with Pelletier, in order to generate a channel state information report and transmitting the measurements information and/or the CSI report associated with the second bandwidth configuration to the network entity (see Pelletier, paragraphs [0005]).
Regarding claim 9, Ang-99 and Pelettier combined disclose measuring the reference signal, wherein the value of the RSRP of the reference signal is based on the measuring (see Ang-99 e.g., “A channel processor may determine reference signal received power (RSRP), received signal strength indicator (RSSI), reference signal received quality (RSRQ), channel quality indicator (CQI), etc.”, [0063] and/or “On the uplink, at UE 120, a transmit processor 264 may receive and process data from a data source 262 and control information ( e.g., for reports comprising RSRP, RSSI, RSRQ, CQI, etc.) from controller/processor 280. Transmit processor 
Regarding claim 10, Ang-99 and Pelettier combined disclose wherein the reference signal comprises at least one of:
one or more channel state information reference signals (see Ang-99 e.g., “Non-limiting
examples of information that may be included in the UL short burst portion 706 include an ACK signal ( e.g., a PUCCH ACK, a PUSCH ACK, an immediate ACK), a NACK signal ( e.g., a PUCCH NACK, a PUSCH NACK, an immediate NACK), a scheduling request (SR), a buffer status report (BSR), a HARQ indicator, a channel state indication (CSI)…”, [0104], provi. [0083]); or one or more synchronization signal blocks (see Ang-99 e.g., “Transmit processor 220 may also generate reference symbols for reference signals (e.g., the cell-specific reference signal (CRS)) and synchronization signals (e.g., the primary synchronization signal (PSS) and secondary synchronization signal (SSS))”, [0062], provi. [0044]).
Regarding claim 11, Ang-99 discloses, a wireless device comprising one or more processors and memory storing instructions (see e.g., Fig. 2, UE 120, processors 280, memory 282) that, when executed by the one or more processors, cause the wireless device to:: 
receive, via a physical downlink control channel (PDCCH) a downlink control information (DCI) indicating switching from a second bandwidth part (BWP) to a first BWP (see e.g., “a UE may receive a DCI message that includes bandwidth part activation information, and may selectively transition from a first bandwidth part to a second bandwidth part based at least in part on the DCI message”, [0040], provi. [0025] and/or “The base station may transmit control information/data on a physical downlink control channel (PDCCH) in C symbol periods of a subframe, where B may be configurable for each subframe. For example, the base station may 
transmit, in response to activating the first BWP based on the DCI, a reference signal received power (RSRP) report for the first BWP (see e.g., “On the uplink, at UE 120, a transmit processor 264 may receive and process data from a data source 262 and control information ( e.g., for reports comprising RSRP, RSSI, RSRQ, CQI, etc.) from controller/processor 280. Transmit processor 264 may also generate reference symbols for one or more reference signals… and transmitted to base station 110”, [0064], provi. [0046]), wherein the RSRP report comprises: a reference signal index indicating a reference signal (see e.g., “at UE 120, a transmit processor 264 may receive and process data from a data source 262 and control information ( e.g., for reports comprising RSRP, RSSI, RSRQ, CQI, etc.) from controller/processor 280. Transmit processor 264 may also generate reference symbols for one or more reference signals… and transmitted to base station 110”, [0064], provi. [0046]); 
Ang-99 fails to explicitly disclose, a value of an RSRP of the reference signal.
In the same field of endeavor, Pelletier discloses a value of an RSRP of the reference signal (see e.g., “A WTRU may be configured to transmit (e.g., autonomously transmit) power measurements or information, for example, upon a change of receiver bandwidth”, [0215], provi. [0215] and/or “For example, a WTRU may be configured to report a reference signal received power (RSRP)…”, [0216], provi. [0216]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99 with Pelletier, in order to generate a channel state information report and transmitting the measurements 
Regarding claim 17, Ang-99 and Pelettier combined disclose measure the reference signal, wherein the value of the RSRP of the reference signal is based on the measuring (see Ang-99 e.g., “A channel processor may determine reference signal received power (RSRP), received signal strength indicator (RSSI), reference signal received quality (RSRQ), channel quality indicator (CQI), etc.”, [0063] and/or “On the uplink, at UE 120, a transmit processor 264 may receive and process data from a data source 262 and control information ( e.g., for reports comprising RSRP, RSSI, RSRQ, CQI, etc.) from controller/processor 280. Transmit processor 264 may also generate reference symbols for one or more reference signals”, [0064], provi. [0045]-[0046]),wherein the reference signal comprises at least one of:
one or more channel state information reference signals (see Ang-99 e.g., “Non-limiting examples of information that may be included in the UL short burst portion 706 include an ACK signal ( e.g., a PUCCH ACK, a PUSCH ACK, an immediate ACK), a NACK signal ( e.g., a PUCCH NACK, a PUSCH NACK, an immediate NACK), a scheduling request (SR), a buffer status report (BSR), a HARQ indicator, a channel state indication (CSI)…”, [0104], provi. [0083]); or one or more synchronization signal blocks (see Ang-99 e.g., “Transmit processor 220 may also generate reference symbols for reference signals (e.g., the cell-specific reference signal (CRS)) and synchronization signals (e.g., the primary synchronization signal (PSS) and secondary synchronization signal (SSS))”, [0062], provi. [0044]).
Regarding claim 18, Ang-99 and Pelettier combined disclose, after the activating the first BWP based on the DCI, further cause the wireless device to monitor the first PDCCH on the first BWP (see Ang-99 e.g., “a user equipment for wireless communication may include one or 
Regarding claim 19, Ang-99 and Pelettier combined disclose, receive a first DCI via the first PDCCH (see Ang-99 e.g., “The base station may transmit control information/data on a physical downlink control channel (PDCCH) in C symbol periods of a subframe, where B may be configurable for each subframe. For example, the base station may transmit a DCI message including a bandwidth part activation or deactivation to trigger a UE to transfer bandwidth parts…”, [0081], provi. [0054]);
In the same field of endeavor, Pelletier discloses receive a first transport block, based on the first DCI, via the first BWP (see Pelletier e.g., “In an example, a transport block (TB) may be mapped to portions before and after a tuning gap, e.g., using resource element (RE) puncturing or rate matching to accommodate the tuning gap. The position of a gap within a slot may be indicated by downlink control signaling”, [0104], provi. [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99 with Pelletier, in order to generate a channel state information report and transmitting the measurements 
Regarding claim 20, Ang-99 discloses, a system (see e.g., “FIG. 2 is a block diagram conceptually illustrating an example of a base station in communication with a user equipment (UE) in a wireless communication network”, [0023], provi. [0013]) comprising: a wireless device comprising one or more processors (see e.g., Fig. 2, UE 120, processors 280, memory 282);
first memory storing first instructions (see e.g., Fig. 2, UE 120, processors 280, memory 282) that, when executed by the one or more first processors, cause the wireless device to: 
receive, via a physical downlink control channel (PDCCH) by the wireless device, a downlink control information (DCI) indicating switching from a second bandwidth part (BWP) to a first BWP (see e.g., “a UE may receive a DCI message that includes bandwidth part activation information, and may selectively transition from a first bandwidth part to a second bandwidth part based at least in part on the DCI message”, [0040], provi. [0025] and/or “The base station may transmit control information/data on a physical downlink control channel (PDCCH) in C symbol periods of a subframe, where B may be configurable for each subframe. For example, the base station may transmit a DCI message including a bandwidth part activation or deactivation to trigger a UE to transfer bandwidth parts”, [0081], provi. [0054]) ; and 
transmitting, in response to activating the first BWP based on the DCI, a reference signal received power (RSRP) report for the first BWP (see e.g., “On the uplink, at UE 120, a transmit processor 264 may receive and process data from a data source 262 and control information ( e.g., for reports comprising RSRP, RSSI, RSRQ, CQI, etc.) from controller/processor 280. Transmit processor 264 may also generate reference symbols for one or more reference signals… 
a base station (see e.g., Fig. 2, Base station 110) comprising:
one or more second processor (see e.g., Fig. 2, processor 240);
 second memory storing second instructions (see e.g., “ Fig. 2 memory 242) that, when executed by the one or more second processors, cause the base station to:
transmit the DCI (see e.g., a user equipment for wireless communication may include one or more processors configured to monitor, in a first bandwidth part, of a plurality of bandwidth parts, associated with a first monitoring periodicity and in a downlink control channel, for a DCI message. The DCI message may include bandwidth part activation information or bandwidth part activation information and a downlink grant. The DCI may be a user equipment-specific, bandwidth part-specific DCI”, [0012], provi. [0006]); 
Ang-99 fails to explicitly disclose, base station to receive the RSRP report.
In the same field of endeavor, Pelletier discloses base station to receive the RSRP report (see e.g., “A WTRU may be configured to transmit (e.g., autonomously transmit) power measurements or information, for example, upon a change of receiver bandwidth”, [0215], provi. [0215] and/or “For example, a WTRU may be configured to report a reference signal received power (RSRP)…”, [0216], provi. [0216]).
.
Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANG-99 in view of Pelletier as applied to claim 1, in view of Sun et al. (US 2015/0288490 A1, hereinafter Sun).
Regarding claim 2, Ang-99 and Pelletier combined disclose, receiving, from a base station, one or more radio resource control (RRC) messages indicating parameters (see Pelletier e.g., “A WTRU may be configured with a bandwidth adaptation activation status controlled by the network ( e.g., via MAC control element (CE)/L3 RRC or other mechanism)”, [0188]) of: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99 with Pelletier, in order to generate a channel state information report and transmitting the measurements information and/or the CSI report associated with the second bandwidth configuration to the network entity (see Pelletier, paragraphs [0005]).
Ang-99 and Pelletier combined fail to explicitly disclose a first PDCCH and the reference signal, both corresponding to the first BWP; and the PDCCH and a second reference signal, both corresponding to the second BWP.
In the same field of endeavor, Sun discloses, a first PDCCH and the reference signal, both corresponding to the first BWP (see e.g., “the signal interaction unit further includes a first downlink reference signal sending module, configured to send, according to a fifth carrier 
the PDCCH and a second reference signal, both corresponding to the second BWP (see e.g., “a second downlink reference signal sending module, configured to send, according to a sixth carrier hopping pattern, a second downlink reference signal to the UE”, [0044] and/or “the user equipment includes a configuration information receiving unit, configured to receive carrier configuration information sent by a first base station, where the carrier configuration information includes information about activating carrier hopping and/or a carrier hopping pattern,”, [0069]; Note: “the first base station informs a UE of the acquired carrier hopping pattern…informing the UE by using high-layer signaling or physical-layer signaling, where the signaling may be RRC signaling”, [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99 and Pelletier with Sun, in order to perform dynamic selection and coordination of carrier and nodes according to actual service and user channel quality condition (see Sun, paragraphs [0009]).
Regarding claim 12, Ang-99 and Pelletier combined disclose, receive, from a base station, one or more radio resource control (RRC) messages indicating parameters (see Pelletier 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99 with Pelletier, in order to generate a channel state information report and transmitting the measurements information and/or the CSI report associated with the second bandwidth configuration to the network entity (see Pelletier, paragraphs [0005]).
Ang-99 and Pelletier combined fail to explicitly disclose a first PDCCH and the reference signal, both corresponding to the first BWP; and the PDCCH and a second reference signal, both corresponding to the second BWP.
In the same field of endeavor, Sun discloses, a first PDCCH and the reference signal, both corresponding to the first BWP (see e.g., “the signal interaction unit further includes a first downlink reference signal sending module, configured to send, according to a fifth carrier hopping pattern, a first downlink reference signal to the UE”, [0044] and/or “the user equipment includes a configuration information receiving unit, configured to receive carrier configuration information sent by a first base station, where the carrier configuration information includes information about activating carrier hopping and/or a carrier hopping pattern,”, [0069]; Note: “the first base station informs a UE of the acquired carrier hopping pattern…informing the UE by using high-layer signaling or physical-layer signaling, where the signaling may be RRC signaling”, [0113]); and 
the PDCCH and a second reference signal, both corresponding to the second BWP (see e.g., “a second downlink reference signal sending module, configured to send, according to a sixth carrier hopping pattern, a second downlink reference signal to the UE”, [0044] and/or “the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99 and Pelletier with Sun, in order to perform dynamic selection and coordination of carrier and nodes according to actual service and user channel quality condition (see Sun, paragraphs [0009]).
Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over ANG-99 in view of Pelletier, in view of Sun as applied to claim 2 and further in view of Ang et al. (US 2019/0124558 A1, Provisional 62/577,077, filed Oct. 25, 2017,  hereinafter Ang-58).
Regarding claim 3, Ang-99, Pelletier and Sun combined fail to explicitly disclose,  wherein the parameters are configuration parameters of a primary cell of a plurality of cells.
In the same field of endeavor Ang-58 discloses wherein the parameters are configuration parameters of a primary cell of a plurality of cells (see e.g., “Base station 205 may configure a DCI format to include at least two bits for a BWP ID.  In some cases, the two bits may be configured to provide information associated with base station 205 and base station 210.  For example, a first bit may indicate a BWP type (e.g., narrowband, wideband, zero-bandwidth) selection for base station 205 (e.g., a primary cell) based on a bit value of the first bit, and a second bit may provide activation or deactivation for a configured secondary cell based on a bit value of the second bit.”, [0130], provi. [0114]).

Regarding claim 4, Ang-99, Pelletier and Sun combined fail to explicitly disclose,  wherein the parameters are configuration parameters of a secondary cell of a plurality of cells.
In the same field of endeavor Ang-58 discloses wherein the parameters are configuration parameters of a secondary cell of a plurality of cells (see e.g., “Base station 205 may configure a DCI format to include at least two bits for a BWP ID.  In some cases, the two bits may be configured to provide information associated with base station 205 and base station 210.  For example, a first bit may indicate a BWP type (e.g., narrowband, wideband, zero-bandwidth) selection for base station 205 (e.g., a primary cell) based on a bit value of the first bit, and a second bit may provide activation or deactivation for a configured secondary cell based on a bit value of the second bit.”, [0130], provi. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99, Pelletier and Sun with Ang-58, in order to activate or deactivate a secondary cell based on a modification in data throughput requirement for the UE (see Ang-58, paragraphs [0005]).
Regarding claim 5, Ang-99, Pelletier and Sun combined fail to explicitly disclose,  wherein the one or more RRC message further indicate BWP parameters comprising at least one of: a frequency location; a bandwidth; a value of subcarrier spacing; and a cyclic prefix.
In the same field of endeavor Ang-58 discloses wherein the one or more RRC message further indicate BWP parameters comprising at least one of: a frequency location; a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99, Pelletier and Sun with Ang-58, in order to activate or deactivate a secondary cell based on a modification in data throughput requirement for the UE (see Ang-58, paragraphs [0005]).
Regarding claim 6, Ang-99, Pelletier and Sun combined fail to explicitly disclose,  measuring, for radio resource management (RRM), and based on the one or more RRC messages, a synchronization signal/physical broadcast channel (SS/PBCH) block or a channel state information reference signal (CSI-RS); and transmitting, to the base station, an RRM report based on the measuring.
In the same field of endeavor Ang-58 discloses measuring, for radio resource management (RRM), and based on the one or more RRC messages, a synchronization signal/physical broadcast channel (SS/PBCH) block or a channel state information reference signal (CSI-RS) (see e.g., “In some cases, gap-based operations may be supported by base station 205, base station 210, and UE 215, even with the active BWP being a zero-BWP. The gap-based operations may include radio resource measurement (RRM) measurements, CSI measurements, channel quality information (CQI), sounding reference signal (SRS)…”, [0127], provi. [0112] and/or “a base station 105 may use multiple antennas or antenna arrays to conduct beamforming 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99, Pelletier and Sun with Ang-58, in order to activate or deactivate a secondary cell based on a modification in data throughput requirement for the UE (see Ang-58, paragraphs [0005]).
Regarding claim 13, Ang-99, Pelletier and Sun combined fail to explicitly disclose,  wherein the parameters are configuration parameters of a primary cell of a plurality of cells.
In the same field of endeavor Ang-58 discloses wherein the parameters are configuration parameters of a primary cell of a plurality of cells (see e.g., “Base station 205 may configure a DCI format to include at least two bits for a BWP ID.  In some cases, the two bits may be configured to provide information associated with base station 205 and base station 210.  For example, a first bit may indicate a BWP type (e.g., narrowband, wideband, zero-bandwidth) selection for base station 205 (e.g., a primary cell) based on a bit value of the first bit, and a second bit may provide activation or deactivation for a configured secondary cell based on a bit value of the second bit.”, [0130], provi. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99, Pelletier and Sun 
Regarding claim 14, Ang-99, Pelletier and Sun combined fail to explicitly disclose,  wherein the parameters are configuration parameters of a secondary cell of a plurality of cells.
In the same field of endeavor Ang-58 discloses wherein the parameters are configuration parameters of a secondary cell of a plurality of cells (see e.g., “Base station 205 may configure a DCI format to include at least two bits for a BWP ID.  In some cases, the two bits may be configured to provide information associated with base station 205 and base station 210.  For example, a first bit may indicate a BWP type (e.g., narrowband, wideband, zero-bandwidth) selection for base station 205 (e.g., a primary cell) based on a bit value of the first bit, and a second bit may provide activation or deactivation for a configured secondary cell based on a bit value of the second bit.”, [0130], provi. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99, Pelletier and Sun with Ang-58, in order to activate or deactivate a secondary cell based on a modification in data throughput requirement for the UE (see Ang-58, paragraphs [0005]).
Regarding claim 15, Ang-99, Pelletier and Sun combined fail to explicitly disclose,  wherein the one or more RRC message further indicate BWP parameters comprising at least one of: a frequency location; a bandwidth; a value of subcarrier spacing; and a cyclic prefix.
In the same field of endeavor Ang-58 discloses wherein the one or more RRC message further indicate BWP parameters comprising at least one of: a frequency location; a bandwidth(see e.g., “For example, a first bit may indicate a BWP type (e.g., narrowband, wideband, zero-bandwidth) selection for base station 205 (e.g., a primary cell) based on a bit 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99, Pelletier and Sun with Ang-58, in order to activate or deactivate a secondary cell based on a modification in data throughput requirement for the UE (see Ang-58, paragraphs [0005]).
Regarding claim 16, Ang-99, Pelletier and Sun combined fail to explicitly disclose,  measuring, for radio resource management (RRM), and based on the one or more RRC messages, a synchronization signal/physical broadcast channel (SS/PBCH) block or a channel state information reference signal (CSI-RS); and transmitting, to the base station, an RRM report based on the measuring.
In the same field of endeavor Ang-58 discloses measuring, for radio resource management (RRM), and based on the one or more RRC messages, a synchronization signal/physical broadcast channel (SS/PBCH) block or a channel state information reference signal (CSI-RS) (see e.g., “In some cases, gap-based operations may be supported by base station 205, base station 210, and UE 215, even with the active BWP being a zero-BWP. The gap-based operations may include radio resource measurement (RRM) measurements, CSI measurements, channel quality information (CQI), sounding reference signal (SRS)…”, [0127], provi. [0112] and/or “a base station 105 may use multiple antennas or antenna arrays to conduct beamforming operations for directional communications with a UE 115. For instance, some signals (e.g. synchronization signals, reference signals, beam selection signals”, [0079], provi. [0072]); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Ang-99, Pelletier and Sun with Ang-58, in order to activate or deactivate a secondary cell based on a modification in data throughput requirement for the UE (see Ang-58, paragraphs [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645